DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogawa et al. (US 20190311865) hereafter “Ogawa”.
Regarding claim 1, Ogawa discloses a button structure (1) of an input device, comprising: a circuit board (the combination of 2 and 11); a dome element (the combination of 4 and 12), disposed on the circuit board and electrically conductive and elastic (¶ [0020-0021]); and a trigger (the middle protruded section of 4), disposed at a center of the dome element (Fig. 2), electrically insulative and flexible, and having a conductive layer (12) facing the circuit board, wherein the dome element is configured 
Regarding claim 3, Ogawa further discloses the dome element has a main body (4) and a surrounding edge surrounding the main body (Fig. 2), the surrounding edge abuts against the circuit board (Fig. 2), so that the main body covers and stands above the circuit board to form a space (14) , the trigger is fitted to and passes through a center of the main body, the conductive layer is located at a part of the trigger passing through the space, and a gap remains between the trigger and the circuit board when the dome is not pressed (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Chen et al. (US 2018/0358193) hereafter “Chen”.
Regarding claim 2, Ogawa discloses most of the claimed limitations except for the trigger is fitted to a center of the dome element by using an insert molding process.
Chen teaches a switch and suggests that the elastic member can be formed using an injection molding process (¶ [0035]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogawa’s device according to known methods to incorporate the teachings of Chen to employ a known technique for forming the dome structure in order to simplify the assembly process. 

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Yano (US 10,515,771).
Regarding claim 4, Ogawa discloses most of the claimed limitations except for the trigger circuit comprises a first circuit and a second circuit electrically disconnected from each other, the dome element abuts against and stands on the second circuit, a gap remains between the trigger and the first circuit when the dome element is not pressed, and the conductive layer of the trigger abuts against the first circuit when the dome element is pressed, so that the first circuit and the second circuit are in electrical conduction with the dome element through the conductive layer.
Yano teaches a switch unit in which the trigger circuit comprises a first circuit (11A) and a second circuit (12A and 13A) electrically disconnected from each other (Fig. 1), the dome element (30) abuts against and stands on the second circuit (Fig. 1), a gap remains between the trigger (the center part of 30) and the first circuit when the dome element is not pressed (Fig. 1), and the conductive layer (30B) of the trigger abuts against the first circuit when the dome element is pressed, so that the first circuit and the second circuit are in electrical conduction with the dome element through the conductive layer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ogawa’s device according to known methods to incorporate the teachings of Yano to employ a known structure in the assembly in order to allow the positional arrangement of the movable contact element relative to the wiring board to change without changing the arrangement of the first stationary contact element formed on the wiring board as taught by Yano (C. 2, L. 18-22).
Regarding claim 5, the combination of Ogawa and Yano further teaches the dome element comprises a main body (4 of Ogawa) and a surrounding edge surrounding the main body (Fig. 2 of Ogawa), the surrounding edge abuts against the second circuit, so that the main body covers and stands above the circuit board, and a gap remains between the conductive layer of the trigger and the first circuit (Fig. 1 of Yano).
Regarding claim 6, the combination of Ogawa and Yano further teaches the dome element further has another conductive layer (the sections of 30B that are in contact with 12A and 13A of Yano) disposed on an inner wall of the main body and electrically connected between the second circuit and the conductive layer.
Regarding claim 7, the combination of Ogawa and Yano further teaches the dome element further has another conductive layer (the sections of 30B that are in contact with 12A and 13A of Yano) electrically connected between the second circuit and the conductive layer, and the first circuit is electrically connected to the second circuit sequentially through the conductive layer and the another conductive layer when the dome element is pressed (¶ [Abstract] of Yano).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833      

/EDWIN A. LEON/Primary Examiner, Art Unit 2833